








[EXECUTION COPY]
FIFTH AMENDMENT TO
AMENDED AND RESTATED
CREDIT AGREEMENT
This FIFTH AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Fifth
Amendment”) dated as of January 29, 2013 is among INTL Commodities, Inc., a
Delaware corporation (the “Borrower”), each of the lenders (including, without
limitation, the Issuing Banks and the Swing Line Lender, the “Lenders”) that is
a party to the Credit Agreement (as defined below) that has signed a counterpart
hereof, and BNP Paribas as Administrative Agent.
W I T N E S S E T H:
WHEREAS, each of the Borrower, the Lenders (including, without limitation, ABN
AMRO Capital USA LLC (as successor to ABN AMRO Bank N.V. by assignment) and BNP
Paribas, in their capacities as Issuing Banks and BNP Paribas in its capacity as
Swing Line Lender), BNP Paribas Securities Corp., ABN AMRO Capital USA LLC and
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as Joint Lead Arrangers and Joint Bookrunners, ABN AMRO Capital USA
LLC and Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch, as Co-Syndication Agents, and BNP Paribas, as the
Administrative Agent, are parties to an Amended and Restated Credit Agreement
dated as of September 22, 2010 (as amended, supplemented or otherwise modified
from time to time, the "Credit Agreement"; capitalized terms used herein having
the meanings given to them in the Credit Agreement unless otherwise defined
herein); and
WHEREAS, the Borrower has requested an amendment to the Credit Agreement
extending the Expiration Date to April 30, 2013, and, pursuant to Section 11.01
of the Credit Agreement, the Borrower, each Lender and the Administrative Agent
have agreed to amend the Credit Agreement on the terms and conditions set forth
herein.
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1. Amendment. Effective upon the occurrence of the Effective Date (as
defined in Section 2 below), the Credit Agreement is hereby amended as follows:
The definition of “Expiration Date” set forth in Section 1.01 is hereby amended
by deleting “January 31, 2013” and replacing it with “April 30, 2013”.
SECTION 2. Effectiveness of Amendment, etc.
This Fifth Amendment shall become effective on the date (the “Effective Date”)
on which (a) each of the Borrower, the Administrative Agent, and the Lenders
shall have duly executed this Fifth Amendment, (b) the Parent shall have duly
executed and delivered to the Administrative Agent a consent substantially in
the form of Annex I hereto, (c) Bank of America, N.A., as Agent shall have duly
executed and delivered to the Administrative Agent a consent substantially in
the form of Annex II hereto, (d) the Administrative Agent shall have received,
for the pro-rata account of the Lenders, payment from the




--------------------------------------------------------------------------------




Borrower in immediately available funds of a fully-earned, non-refundable
amendment fee in the amount of $210,000, (e) the Administrative Agent shall have
received from the Borrower payment in full of all reasonable out-of-pocket costs
incurred in connection with this Fifth Amendment and due diligence in respect
thereto, (f) the Administrative Agent shall have received from the Borrower
payment in full (for its own account) of the fees set forth in the fee letter
dated the date hereof among the Administrative Agent, BNP Paribas Securities
Corp. and the Borrower, and (g) the Administrative Agent shall have received
such corporate authorization documents of the Borrower and the Parent, such good
standing certificates and such opinions of counsel as the Lenders shall request.


SECTION 3. Effect of Amendment; Ratification; Representations; etc.
(a)    On and after the Effective Date, this Fifth Amendment shall be a part of
the Credit Agreement, all references to the Credit Agreement in the Credit
Agreement and the other Loan Documents shall be deemed to refer to the Credit
Agreement as amended by this Fifth Amendment, and the term "this Agreement", and
the words "hereof", "herein", "hereunder" and words of similar import, as used
in the Credit Agreement, shall mean the Credit Agreement as amended hereby.


(b)    Except as expressly set forth herein, this Fifth Amendment shall not
constitute an amendment, waiver or consent with respect to any provision of the
Credit Agreement, as amended hereby, and the Credit Agreement, as amended
hereby, is hereby ratified, approved and confirmed in all respects.


(c)    In order to induce the Administrative Agent and the Required Lenders to
enter into this Fifth Amendment, the Borrower represents and warrants to the
Administrative Agent and the Lenders that before and after giving effect to the
execution and delivery of this Fifth Amendment:


(i)    the representations and warranties of the Borrower set forth in the
Credit Agreement and in the other Loan Documents shall be true and correct in
all material respects as if made on and as of the date hereof, except for those
representations and warranties that by their terms were made as of a specified
date which shall be true and correct on and as of such date, and


(ii)    no Default or Event of Default has occurred and is continuing.


SECTION 4. Counterparts.
This Fifth Amendment may be executed by one or more of the parties to this Fifth
Amendment on any number of separate counterparts (including by facsimile
transmission of, or by email with pdf attachments of, signature pages hereto),
each of which, when so executed, shall be deemed an original, and all of said
counterparts taken together shall be deemed to constitute but one and the same
agreement. A set of the copies of this Fifth Amendment signed by all the parties
shall be lodged with the Borrower and the Administrative Agent.
SECTION 5. Severability.
Any provision of this Fifth Amendment which is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.




--------------------------------------------------------------------------------




SECTION 6. GOVERNING LAW.
THIS FIFTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF).
SECTION 7. WAIVERS OF JURY TRIAL.
EACH PARTY TO THIS FIFTH AMENDMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING HEREUNDER OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS FIFTH AMENDMENT, OR THE TRANSACTIONS
RELATED HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS FIFTH
AMENDMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER
OF THEIR RIGHT TO TRIAL BY JURY.




IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed as of the day and year first above written.




INTL COMMODITIES, INC.




By: /s/ Bruce E. Fields        
Name:    Bruce E. Fields
Title:    Senior Vice President




By: /s/ Todd A. Walls        
Name:    Todd A. Walls
Title:    Chief Financial Officer




--------------------------------------------------------------------------------






BNP PARIBAS,
as Administrative Agent, an Issuing Bank, Swing Line Lender and a Lender




By: /s/ William B. Murray        
Name:    William B. Murray
Title:    Managing Director




By: /s/ Deborah P. Whittle        
Name:    Deborah P. Whittle
Title:    Director




--------------------------------------------------------------------------------






Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch, as a Lender


By: /s/ Antonio Nanez        
Name:    Antonio Nanez
Title:    Executive Director




By: /s/ Tim Hogebrug        
Name:    Tim Hogebrug
Title:    Executive Director




ABN AMRO CAPITAL USA LLC (as successor to ABN AMRO BANK N.V. by assignment), as
an Issuing Bank and a Lender




By: /s/ Urvashi Zutshi        
Name:    Urvashi Zutshi
Title:    Managing Director




By: /s/ Stacey Judd            
Name:    Stacey Judd
Title:    Director




MIZUHO CORPORATE BANK, LTD.,
as a Lender




By: /s/ Akihiro Tani            
Name:    Akihiro Tani
Title:    Senior Vice President










